Citation Nr: 0824436	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-21 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for amnesic disorder, 
to include as a chronic disability resulting from an 
undiagnosed illness.  

2.  Entitlement to service connection for skin rash, 
bilateral legs, to include as a chronic disability resulting 
from an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to May 
1979, and from November 1990 to July 1991, with subsequent 
reserve service in the Ohio Army National Guard. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his April 2008 testimony, the veteran indicated that 
he had recently received a letter from the Department of 
Defense, advising him that his unit had been exposed to a 
variety of chemicals during its participation in Operation 
Desert Storm.  Upon remand, the veteran should be asked to 
submit a copy of this letter, for inclusion with the claims 
folder.

The veteran has indicated that he was treated for both skin 
rash and amnesic disorder while serving with the 660th 
Transportation Company, Ohio Army National Guard.  A complete 
copy of the veteran's service medical records should be 
requested upon remand.  

The veteran has attributed his amnesic disability and skin 
rash to his Persian Gulf service, and in particular to 
possible exposure to chemicals or ionizing radiation during 
that period of time.  Upon remand, a VA examination should be 
obtained in order to determine the nature and etiology of 
pertinent disability.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to provide 
a copy of the letter sent to him by the 
Department of Defense, referencing his 
unit's possible chemical exposure during 
Operation Desert Storm.  If such a letter 
is not available, the veteran should be 
asked to provide a response to that 
effect.

2.  Contact the 660th Transportation 
Company, Ohio Army National Guard, and 
request that the veteran's complete 
service medical record and service 
personnel record be provided for inclusion 
with the claims folder.  If such records 
are unavailable, a negative response is 
requested.

3.  Schedule the veteran for a VA 
dermatology examination to determine the 
nature and etiology of any skin rash of 
the legs.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination report must 
indicate that the claims file was 
reviewed.

For any skin rash of the legs found, the 
examiner is asked to provide an opinion as 
to whether there is a 50 percent 
probability or greater that it is related 
to the veteran's period of active service.  
If disability is found that is due to an 
undiagnosed illness, the examiner should 
specify what signs and symptoms are 
attributable to it.  The examiner should 
provide a detailed rationale for any 
opinion provided.  Attention is invited to 
the service medical records from the 
veteran's period of active duty in 1990 
and 1991.

4.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any amnesic disorder present.  
The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examination report must indicate that the 
claims file was reviewed.

For any amnesic disorder found, the 
examiner is asked to provide an opinion as 
to whether there is a 50 percent 
probability or greater that it is related 
to the veteran's period of active service.  
If disability is found that is due to an 
undiagnosed illness, the examiner should 
specify what signs and symptoms are 
attributable to it.  The examiner should 
provide a detailed rationale for any 
opinion provided.  Attention is invited to 
the service medical records from the 
veteran's period of active duty in 1990 
and 1991.

5.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
